        Case 3:20-cv-00687-RDM Document 51 Filed 09/03/20 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  MAUREEN PIEKANSKI

                            Plaintiff,

                      v.                          No. 3:20-CV-00687

  ALEX M. AZAR II, in his official
  capacity as Secretary of the United             (Judge Mariani)
  States Department of Health and
  Human Services,                                 (Magistrate Judge Carlson)

                                                  (Electronically Filed)
                            Defendant.



           DEFENDANT’S MOTION FOR PROTECTIVE ORDER

      Defendant Alex M. Azar II, Secretary of the Department of Health and

Human Services, by and through his undersigned counsel, respectfully moves this

Honorable Court for a protective order, pursuant to Rule 26(c) of the Federal Rules

of Civil Procedure. The reasons for this motion will be more fully set forth in the

brief to be filed in accordance with Local Rule 7.5.
       Case 3:20-cv-00687-RDM Document 51 Filed 09/03/20 Page 2 of 4




                                  Respectfully submitted,

                                  DAVID J. FREED
                                  United States Attorney


                                  /s/ Eric S. Wolfish
                                  ERIC S. WOLFISH
                                  Special Assistant United States Attorney
                                  United States Department of Health and
                                  Human Services
                                  Office of the General Counsel, Region III
                                  801 Market Street, Suite 9700
                                  Philadelphia, PA 19107-3134
                                  Email: eric.wolfish@hhs.gov
                                  Phone: (215) 861-4511
                                  Fax: (215) 861-4462


                                  /s/ Navin Jani
                                  NAVIN JANI
                                  Assistant U.S. Attorney
                                  228 Walnut Street
                                  Suite 220
                                  Harrisburg, PA 17108
                                  (717) 221-4482
                                  (717) 221-2246 (Facsimile)
                                  navin.jani@usdoj.gov


                                  Attorneys for Defendant

Dated: September 3, 2020




                                       2
        Case 3:20-cv-00687-RDM Document 51 Filed 09/03/20 Page 3 of 4




  CERTIFICATION BY COUNSEL PURSUANT TO LOCAL RULE 26.3

      I, Eric S. Wolfish, hereby certify that, on September 2, 2020, I conferred

with Plaintiff’s counsel in a good faith effort to resolve by agreement the issues

raised in this Motion without the intervention of the Court. Agreement could not

be reached because Plaintiff’s counsel refused to withdraw the Notice of

Deposition of Alex Azar Pursuant to Rule 30(b)(6).



                                 /s/ Eric S. Wolfish
                                 ERIC S. WOLFISH
                                 Special Assistant United States Attorney


Dated: September 3, 2020




                                             3
       Case 3:20-cv-00687-RDM Document 51 Filed 09/03/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, a true and correct copy of the foregoing

Motion for Protective Order was filed and served upon all counsel of record

through the Court’s CM/ECF system.



                                /s/ Eric S. Wolfish
                                ERIC S. WOLFISH
                                Special Assistant United States Attorney


Dated: September 3, 2020




                                             4
